Citation Nr: 0707987	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-07 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine degenerative disc disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1985 to March 1987.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

The remote procedural history of this case was set forth in a 
Board remand dated July 1, 2004.

In a May 2005 rating decision, the RO granted service 
connection for lumbar spine disease; a 20 percent disability 
rating was assigned.  The veteran filed a notice of 
disagreement in regards to the May 2005 rating decision.  She 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in a March 2006 statement of the case (SOC).  
The veteran responded with the timely submission of a 
substantive appeal (VA Form 9) that same month.

The RO denied the veteran's claim for TDIU in a January 2006 
rating decision.  The veteran again requested review by a 
DRO, who conducted a de novo review of the claim and 
confirmed the RO's findings in an August 2006 statement of 
the case SOC.  The appeal was perfected with the submission 
of the veteran's VA Form 9 in August 2006.  

In March 2007, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2006).

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Additional matter

The veteran had previously filed claims for entitlement to 
service connection for irritable bowel syndrome (IBS), a 
bilateral knee condition and post traumatic stress disorder 
(PTSD).  However, in November 2006 the veteran withdrew these 
claims.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further procedural development.  

Reason for remand

Among other things, the VCAA redefines the obligations of VA 
with respect to its duty to notify and assist the veteran in 
the development of her claims.   
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA is applicable to all claims filed on or after the date 
of its enactment, or filed before the date of enactment and 
not yet final as of that date.  

With respect to the increased rating issue subject to this 
REMAND, although the RO sent the veteran a VCAA letter in 
August 2004, that letter did not satisfy the requirements of 
the VCAA for one crucial reason.  Specifically, the letter 
did not notify the claimant as to information and medical or 
lay evidence which is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

The veteran's increased rating claim is inextricably 
intertwined with the TDIU claim.  In other words, if the 
disability rating for the veteran's service-connected spine 
disability is increased, this may impact the TDIU claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the veteran's 
TDIU claim is therefore deferred.  

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include the evidentiary 
requirements for increased rating 
claims.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims of entitlement to 
an increased disability rating for 
service-connected lumbar spine 
degenerative disc disease and 
entitlement to TDIU.  If the benefits 
sought on appeal remain denied, VBA 
should provide the veteran and her 
attorney with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).  In any event, as has been 
described in the Introduction, this case has been advanced on 
the Board's docket.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



